DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending. 
Claims 1-20 are rejected, grounds follow.



Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities: Claims do not conclude with a period.  Appropriate correction is required.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “associating… the time series data and the environmental data with the quality data and production data of the one or more components produced at the manufacturing location” which is a mental process that may be performed in the human mind. (See MPEP 2106.04(a)(2)(III)). Notwithstanding the apparent implementation of the mental process by a computer; as the Federal Circuit has explained, “[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306,1335; USPQ2d 1681, 1702 (Fed. Cir. 2015). 

This judicial exception is not integrated into a practical application because while the claim recites the additional elements of: “one or more processors”; “receiving… time series data from one or more sensors located at a manufacturing location” “receiving… quality data of one or more components produced at the manufacturing location”; “receiving… production data of the one or more components produced at the manufacturing location” and “displaying… the associated time series data, environmental data, quality data, and production data on a user device”; the elements are not evidence of integration into a practical application because the additional elements are no more than insignificant extra-solution activity, including mere data gathering necessary to carry out the abstract idea (see MPEP 2106.05(g)); mere instructions to apply the exception to a particular field, such as a manufacturing facility, and using a general purpose computer to receive input or display data. The claim fails to recite sufficient details of how a solution to a problem is accomplished (see MPEP 2106.05(f)). 

When viewed as a whole the claim appears to recite general purpose computers performing observation, evaluation, judgment and/or opinion, practically performable in the human mind, recited at a high level of generality such as to amount to no more than general instructions to apply the abstract idea by application of generic computation, which is not evidence of a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respects to the integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using generic computer components to perform necessary data gathering and general purpose computer functions; and recite activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers. See MPEP 2106.05(d)(II) (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”). The recitation of selecting the information available in a manufacturing environment for collection, analysis and display is merely recitation of selecting a particular data source or type of data to be manipulated, and is insignificant extra solution activity. see MPEP 2106.05(g) (“selecting information… for collection, analysis, and display”).

Regarding the other independent claims, 8 and 15, these claims recite substantively the same abstract idea as outlined above; the claims recite the additional elements of a “memory” and a “processor” (Claim 8) and a “non-transitory computer readable medium” (Claim 15) not addressed above. these additional elements amount to no more than mere instructions to apply the abstract idea using a general purpose computer, and accordingly are not sufficient to evidence practical application, nor rise to the level of significantly more than the abstract idea (see MPEP 2106.05(f)).

Regarding the dependent claims 2, 3, 9, 10, 16, and 17, these claims recite limitations (identification of faults, claims 2, 9, and 16; filtering the associated data according to a criteria, 3, 10, and 17) which are a refinement of the abstract idea itself involving observation, evaluation, judgment and/or opinion;  and are accordingly also not sufficient to evidence practical integration nor recite elements sufficient to amount to significantly more than the judicial exception. the additional elements of display are insignificant extra solution activity for the same reasons as outlined regarding the independent claims above. See MPEP 2106.05(g) (“selecting information… for collection, analysis, and display”).

Regarding the dependent claims 4-7, 11-15, and 18-20; these claims recite additional elements regarding the particular type of data collected. these additional elements are not sufficient to evidence integration into a practical application nor rise to a level of significantly more than the abstract idea because they recite only mere data gathering necessary to carry out the abstract idea (see MPEP 2106.05(g));


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US Pg-Pub 2020/0159183 (hereafter UEDA) in view of McHugh et al., US Pg-Pub 2017/0060972 (hereafter McHUGH).

Regarding Claim 1, UEDA teaches
A computer-implemented method for manufacturing monitoring using internet connected devices, the method comprising: 
receiving, by a one or more processors,  (fig. 2, processor 101, UEDA [0031] “The processor 101 reads out and executes programs stored in the auxiliary storage device 102, to thereby implement the functions of the units) time series data from one or more sensors located at a manufacturing location; (UEDA [0035] “The data aggregation unit 1 acquires the quality data and the apparatus-information data.” [0037] “The apparatus-information data is data indicating information of the apparatus that handles the products as objects subjected to the quality analysis, and thus comprises a sequence, or time-series data, of values acquired every time the product is manufactured. The time-series data is a sequence of values obtained through sequential measurements by lapse of time.”)
… receiving, by the one or more processors, quality data ([0035] “The data aggregation unit 1 acquires the quality data”) of one or more components produced at the manufacturing location; (UEDA [0036] “The quality data is data indicating states of the products as the objects subjected to the quality analysis, and is thus an aggregation of values acquired every time each of the products is manufactured or inspected.”)
receiving, by the one or more processors, production data of the one or more components produced at the manufacturing location; (UEDA e.g. [0035] “the data aggregation unit 1 acquires… “Production Number”, “Date & Time at Which Product Has Been Introduced into Apparatus (that is, Introduction Time)”)
associating, by the one or more processors, the time series data and the environmental data with the quality data and production data of the one or more components produced at the manufacturing location; (see e.g. figs 4 and 5; and [0070] “classifying the quality data and the apparatus-information data acquired by the data aggregation unit, into respective set types; wherein the distribution difference calculation unit uses data classified by the data-type classification unit, instead of the quality data and the apparatus-information data acquired by the data aggregation unit. Thus, it is possible to extract a trouble factor candidate”)
and displaying, by the one or more processors, (see fig. 2, Display 107). the associated time series data, environmental data, quality data and production data on a user device. ([0032] “the quality data and the apparatus-information data, are loaded into the memory 103, so that the processor 101 reads them thereby to implement the respective functions and to execute respective corresponding processes. The execution result is written in the memory 103 and is then stored as output data in the auxiliary storage device 102 or outputted through the display I/F 105 to an output device exemplified by the display 107.”)

UEDA differs from the claimed invention in that:
UEDA does not appear to teach or fairly suggest: using internet connected devices
nor receiving … environmental data from the one or more sensors located at a manufacturing location; 


However, McHUGH teaches a data historian system (see fig 1.) for aggregating and processing manufacturing process data (see fig. 4A) which is accessible over the internet (McHUGH “[0050] The one or more processors can also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). For example, at least some of the operations can be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces”) and collects environmental data (McHUGH [0025] “Capturing process data generally involves making one or more observations for each process object, … taking sensor measurements of machine or environmental parameters (e.g., temperature, pressure, vibration frequency, etc.) ) alongside other process data for subsequent aggregation (see e.g. [0027] “a data-source connector module 112 can convert such process data into an intermediate format in which the data pertaining to any particular process-object instance is aggregated into a corresponding data structure”). 

UEDA and McHUGH are analogous art because they are from the same field of endeavor as the other references and the claimed invention of manufacturing process monitoring systems and contain overlapping structural and functional similarities. Each monitors a manufacturing process; each aggregates data from the manufacturing process to identify trends.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of UEDA to incorporate collecting environmental data in addition to process and quality data, and to distribute the operation of the system over the internet, as suggested by McHUGH.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make these modifications in order to help facilitate the extraction of process data into a format that allows exploration of the data using domain terms and known associations (McHUGH [0038]) and to enable access to the data by client computers over the internet (McHUGH [0022]), as suggested by McHUGH.


Regarding Claim 3, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 1,
UEDA further teaches:
wherein the displaying (see fig. 7) the associated time series data, environmental data, quality data and production data on a user device further include filtering the associated data ([0046] “The comparison condition and the base condition may be automatically classified by a clustering method as shown in FIG. 7. Instead, they may be predefined manually or these conditions may be manually written like queries for a database.”) based on at least one of time series data, environmental data, quality data or production data. (see fig. 7, depicting filtering based on e.g. time series.)

Regarding Claim 4, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 1,
UEDA further teaches:
wherein the quality data and production data are stored according to a serial number of the component. (UEDA fig. 5, [0039] “FIG. 5 shows an example in which respective data items of the data aggregated by the data aggregation unit 1 are consolidated to thereby prepare a table. This table may be a sheet of a spreadsheet application, or a table in a database.”; stored by e.g. production number, which is equivalent to a serial number.)

Regarding Claim 5, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 1,
McHUGH further teaches:
wherein the environmental data includes at least one of temperature or humidity; (McHUGH [0025] “sensor measurements of machine or environmental parameters (e.g., temperature, pressure, vibration frequency, etc.)”)


Regarding Claim 6, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 1, 
UEDA further teaches:
wherein the production data includes at least one of number of components manufactured, manufacture date and time of the components, or manufacture rate of the components. (UEDA fig. 4, see table heading “Manufacturing Date & Time”)

Regarding Claim 7, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 1,
McHUGH further teaches:
wherein the time series data, environmental data, quality data and production data are stored in one or more databases (McHUGH “[0022] In some example embodiments, as depicted, the semantic representation is extracted from the semantic store 104 into an optional relational (or other type of) database 128.” raw input data also stored in databases, see [0018])  located remotely from the manufacturing location. (McHUGH [0050] The one or more processors can also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). For example, at least some of the operations can be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs)).)

Regarding Claim 8, UEDA teaches:
A computer-implemented system for manufacturing monitoring using internet connected devices, the computer-implemented system comprising: 
a memory having processor-readable instructions stored therein; (UEDA [0032] “The programs stored in the auxiliary storage device 102, the quality data and the apparatus-information data, are loaded into the memory 103”
and at least one processor (fig. 2, processor 101) configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, ([0032] “the processor 101 reads them thereby to implement the respective functions and to execute respective corresponding processes.”)  including functions for: 
receiving time series data from one or more sensors located at a manufacturing location; (UEDA [0035] “The data aggregation unit 1 acquires the quality data and the apparatus-information data.” [0037] “The apparatus-information data is data indicating information of the apparatus that handles the products as objects subjected to the quality analysis, and thus comprises a sequence, or time-series data, of values acquired every time the product is manufactured. The time-series data is a sequence of values obtained through sequential measurements by lapse of time.”)
… receiving quality data ([0035] “The data aggregation unit 1 acquires the quality data”) of one or more components produced at the manufacturing location; (UEDA [0036] “The quality data is data indicating states of the products as the objects subjected to the quality analysis, and is thus an aggregation of values acquired every time each of the products is manufactured or inspected.”)
receiving production data of the one or more components produced at the manufacturing location; (UEDA e.g. [0035] “the data aggregation unit 1 acquires… “Production Number”, “Date & Time at Which Product Has Been Introduced into Apparatus (that is, Introduction Time)”)
associating the time series data and the environmental data with the quality data and production data of the one or more components produced at the manufacturing location; (see e.g. figs 4 and 5; and [0070] “classifying the quality data and the apparatus-information data acquired by the data aggregation unit, into respective set types; wherein the distribution difference calculation unit uses data classified by the data-type classification unit, instead of the quality data and the apparatus-information data acquired by the data aggregation unit. Thus, it is possible to extract a trouble factor candidate”)
and displaying the associated time series data, environmental data, quality data and production data on a user device. (UEDA [0032] “the quality data and the apparatus-information data, are loaded into the memory 103, so that the processor 101 reads them thereby to implement the respective functions and to execute respective corresponding processes. The execution result is written in the memory 103 and is then stored as output data in the auxiliary storage device 102 or outputted through the display I/F 105 to an output device exemplified by the display 107.”)

UEDA differs from the claimed invention in that:
UEDA does not appear to teach or fairly suggest: using internet connected devices
nor receiving … environmental data from the one or more sensors located at a manufacturing location; 


However, McHUGH teaches a data historian system (see fig 1.) for aggregating and processing manufacturing process data (see fig. 4A) which is accessible over the internet (McHUGH “[0050] The one or more processors can also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). For example, at least some of the operations can be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces”) and collects environmental data (McHUGH [0025] “Capturing process data generally involves making one or more observations for each process object, … taking sensor measurements of machine or environmental parameters (e.g., temperature, pressure, vibration frequency, etc.) ) alongside other process data for subsequent aggregation (see e.g. [0027] “a data-source connector module 112 can convert such process data into an intermediate format in which the data pertaining to any particular process-object instance is aggregated into a corresponding data structure”). 

UEDA and McHUGH are analogous art because they are from the same field of endeavor as the other references and the claimed invention of manufacturing process monitoring systems and contain overlapping structural and functional similarities. Each monitors a manufacturing process; each aggregates data from the manufacturing process to identify trends.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of UEDA to incorporate collecting environmental data in addition to process and quality data, and to distribute the operation of the system over the internet, as suggested by McHUGH.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make these modifications in order to help facilitate the extraction of process data into a format that allows exploration of the data using domain terms and known associations (McHUGH [0038]) and to enable access to the data by client computers over the internet (McHUGH [0022]), as suggested by McHUGH.



Regarding Claim 10, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 8,
UEDA further teaches:
wherein the displaying (see fig. 7) the associated time series data, environmental data, quality data and production data on a user device further include filtering the associated data ([0046] “The comparison condition and the base condition may be automatically classified by a clustering method as shown in FIG. 7. Instead, they may be predefined manually or these conditions may be manually written like queries for a database.”) based on at least one of time series data, environmental data, quality data or production data. (see fig. 7, depicting filtering based on e.g. time series.)

Regarding Claim 11, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 8,
UEDA further teaches:
wherein the quality data and production data are stored according to a serial number of the component. (UEDA fig. 5, [0039] “FIG. 5 shows an example in which respective data items of the data aggregated by the data aggregation unit 1 are consolidated to thereby prepare a table. This table may be a sheet of a spreadsheet application, or a table in a database.”; stored by e.g. production number, which is equivalent to a serial number.)


Regarding Claim 12, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 8,
McHUGH further teaches:
wherein the environmental data includes at least one of temperature or humidity; (McHUGH [0025] “sensor measurements of machine or environmental parameters (e.g., temperature, pressure, vibration frequency, etc.)”)


Regarding Claim 13, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 8,
UEDA further teaches:
wherein the production data includes at least one of number of components manufactured, manufacture date and time of the components, or manufacture rate of the components. (UEDA fig. 4, see table heading “Manufacturing Date & Time”)
Regarding Claim 14, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 8,
McHUGH further teaches:
wherein the time series data, environmental data, quality data and production data are stored in one or more databases (McHUGH “[0022] In some example embodiments, as depicted, the semantic representation is extracted from the semantic store 104 into an optional relational (or other type of) database 128.” raw input data also stored in databases, see [0018]) located remotely from the manufacturing location. (McHUGH [0050] The one or more processors can also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). For example, at least some of the operations can be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs)).)

Regarding Claim 15, UEDA teaches:
A non-transitory computer-readable medium ([0032] “Auxiliary storage device 102”) containing instructions for manufacturing monitoring using internet connected devices, comprising: ([0032] “The software or the firmware is written as programs and stored in the auxiliary storage device 102.”)
receiving, by a one or more processors, (fig. 2, processor 101, UEDA [0031] “The processor 101 reads out and executes programs stored in the auxiliary storage device 102, to thereby implement the functions of the units) time series data from one or more sensors located at a manufacturing location; (UEDA [0035] “The data aggregation unit 1 acquires the quality data and the apparatus-information data.” [0037] “The apparatus-information data is data indicating information of the apparatus that handles the products as objects subjected to the quality analysis, and thus comprises a sequence, or time-series data, of values acquired every time the product is manufactured. The time-series data is a sequence of values obtained through sequential measurements by lapse of time.”)
receiving, by the one or more processors, quality data ([0035] “The data aggregation unit 1 acquires the quality data”) of one or more components produced at the manufacturing location; (UEDA [0036] “The quality data is data indicating states of the products as the objects subjected to the quality analysis, and is thus an aggregation of values acquired every time each of the products is manufactured or inspected.”)
receiving, by the one or more processors, production data of the one or more components produced at the manufacturing location; (UEDA e.g. [0035] “the data aggregation unit 1 acquires… “Production Number”, “Date & Time at Which Product Has Been Introduced into Apparatus (that is, Introduction Time)”)
associating, by the one or more processors, the time series data and the environmental data with the quality data and production data of the one or more components produced at the manufacturing location; (see e.g. figs 4 and 5; and [0070] “classifying the quality data and the apparatus-information data acquired by the data aggregation unit, into respective set types; wherein the distribution difference calculation unit uses data classified by the data-type classification unit, instead of the quality data and the apparatus-information data acquired by the data aggregation unit. Thus, it is possible to extract a trouble factor candidate”)
and displaying, by the one or more processors, (see fig. 2, Display 107) the associated time series data, environmental data, quality data and production data on a user device. ([0032] “the quality data and the apparatus-information data, are loaded into the memory 103, so that the processor 101 reads them thereby to implement the respective functions and to execute respective corresponding processes. The execution result is written in the memory 103 and is then stored as output data in the auxiliary storage device 102 or outputted through the display I/F 105 to an output device exemplified by the display 107.”)

UEDA differs from the claimed invention in that:
UEDA does not appear to teach or fairly suggest: using internet connected devices
nor receiving … environmental data from the one or more sensors located at a manufacturing location; 


However, McHUGH teaches a data historian system (see fig 1.) for aggregating and processing manufacturing process data (see fig. 4A) which is accessible over the internet (McHUGH “[0050] The one or more processors can also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). For example, at least some of the operations can be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces”) and collects environmental data (McHUGH [0025] “Capturing process data generally involves making one or more observations for each process object, … taking sensor measurements of machine or environmental parameters (e.g., temperature, pressure, vibration frequency, etc.) ) alongside other process data for subsequent aggregation (see e.g. [0027] “a data-source connector module 112 can convert such process data into an intermediate format in which the data pertaining to any particular process-object instance is aggregated into a corresponding data structure”). 

UEDA and McHUGH are analogous art because they are from the same field of endeavor as the other references and the claimed invention of manufacturing process monitoring systems and contain overlapping structural and functional similarities. Each monitors a manufacturing process; each aggregates data from the manufacturing process to identify trends.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of UEDA to incorporate collecting environmental data in addition to process and quality data, and to distribute the operation of the system over the internet, as suggested by McHUGH.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make these modifications in order to help facilitate the extraction of process data into a format that allows exploration of the data using domain terms and known associations (McHUGH [0038]) and to enable access to the data by client computers over the internet (McHUGH [0022]), as suggested by McHUGH.


Regarding Claim 17, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 15,
UEDA further teaches:
wherein the displaying (see fig. 7)  the associated time series data, environmental data, quality data and production data on a user device further include filtering the associated data ([0046] “The comparison condition and the base condition may be automatically classified by a clustering method as shown in FIG. 7. Instead, they may be predefined manually or these conditions may be manually written like queries for a database.”) based on at least one of time series data, environmental data, quality data or production data. (see fig. 7, depicting filtering based on e.g. time series.)
Regarding Claim 18, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 15,
UEDA further teaches:
wherein the quality data and production data are stored according to a serial number of the component. (UEDA fig. 5, [0039] “FIG. 5 shows an example in which respective data items of the data aggregated by the data aggregation unit 1 are consolidated to thereby prepare a table. This table may be a sheet of a spreadsheet application, or a table in a database.”; stored by e.g. production number, which is equivalent to a serial number.)


Regarding Claim 19, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 15,
McHUGH further teaches:
wherein the environmental data includes at least one of temperature or humidity; (McHUGH [0025] “sensor measurements of machine or environmental parameters (e.g., temperature, pressure, vibration frequency, etc.)”)

Regarding Claim 20, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 15,
UEDA further teaches:
wherein the production data includes at least one of number of components manufactured, manufacture date and time of the components, or manufacture rate of the components. (UEDA fig. 4, see table heading “Manufacturing Date & Time”)


Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEDA in view of McHUGH, further in view of Kidd et al., Us Pg-Pub 2021/0019686 (hereafter KIDD).

Regarding Claim 2, the combination of UEDA and McHUGH all of the limitations of parent claim 1,
the combination differs from the claimed invention in that:
none of the references appears to teach: identifying, by the one or more processors, one or more faults based on the associated time series data, environmental data, quality data and production data; 
nor displaying, by the one or more processors, notifications of the one or more faults on the user device; 
nor displaying, by the one or more processors, an indication on the user device upon remediation of the one or more faults.

However, KIDD teaches a manufacturing process monitoring system (see fig. 2) which includes identifying faults (referred to by KIDD as “exceptions”; [0016] “The term “exception” is generally used herein to indicate a deviation from an expected procedure, process, step, workflow, range, value, etc. within a manufacturing process or plant. Exceptions may be, for example, one or more process variables or parameters being out of an expected or desired range”) based on associated environmental, quality, and production data (KIDD [0064] “the exception engine 122 periodically or intermittently receives sets of data (e.g., metadata) from the data source indicating various operational parameters of the process and/or application that monitors or controls the process. For each set of data, the exception engine 122 obtains and applies the logic of the exception rules created for the data source to thereby detect exceptions in the process” ); KIDD further teaches displaying notifications of the one or more faults (see figs. 8A-8G and [0086] “FIGS. 8A-8G depict various example screen displays that may be created by the quality review interface application 128 to enable a reviewer to see and manipulate exception records in the process of performing quality review of, for example, an order.”) and displaying an indication that the fault has been cleared after remediation (see e.g. [0025] “The review interface may also enable the reviewer to group exception records in various manners, such as by type, severity, processing status (e.g., unreviewed, reviewed but not closed, closed, etc.). and [0094] “In this case, the boxes 564 indicate the number of exception records for the order that are in each status category (New, Active, and Closed).”).

KIDD is analogous art because it is from the same field of endeavor as the other references and the claimed invention of manufacturing process monitoring systems and contain overlapping structural and functional similarities. Each monitors a manufacturing process; each aggregates data from the manufacturing process to identify trends.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of UEDA to include identifying and displaying faults and an indication that the fault has been cleared, as suggested by KIDD.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to carry out a quality review of the process as suggested by KIDD ([0085] “The quality review interface application 128 may, for example, enable a user to step through each of the exception records in an exception database 170 one by one to view the detected exceptions and to resolve these exceptions, such taking any necessary actions to close the exception records.”).

Regarding Claim 9, the combination of UEDA and McHUGH teaches all of the combination differs from the claimed invention in that:
none of the references appears to teach: identifying one or more faults based on the associated time series data, environmental data, quality data and production data; 
nor displaying notifications of the one or more faults on the user device; 
nor displaying an indication on the user device upon remediation of the one or more faults.

However, KIDD teaches a manufacturing process monitoring system (see fig. 2) which includes identifying faults (referred to by KIDD as “exceptions”; [0016] “The term “exception” is generally used herein to indicate a deviation from an expected procedure, process, step, workflow, range, value, etc. within a manufacturing process or plant. Exceptions may be, for example, one or more process variables or parameters being out of an expected or desired range”) based on associated environmental, quality, and production data (KIDD [0064] “the exception engine 122 periodically or intermittently receives sets of data (e.g., metadata) from the data source indicating various operational parameters of the process and/or application that monitors or controls the process. For each set of data, the exception engine 122 obtains and applies the logic of the exception rules created for the data source to thereby detect exceptions in the process” ); KIDD further teaches displaying notifications of the one or more faults (see figs. 8A-8G and [0086] “FIGS. 8A-8G depict various example screen displays that may be created by the quality review interface application 128 to enable a reviewer to see and manipulate exception records in the process of performing quality review of, for example, an order.”) and displaying an indication that the fault has been cleared after remediation (see e.g. [0025] “The review interface may also enable the reviewer to group exception records in various manners, such as by type, severity, processing status (e.g., unreviewed, reviewed but not closed, closed, etc.). and [0094] “In this case, the boxes 564 indicate the number of exception records for the order that are in each status category (New, Active, and Closed).”).

KIDD is analogous art because it is from the same field of endeavor as the other references and the claimed invention of manufacturing process monitoring systems and contain overlapping structural and functional similarities. Each monitors a manufacturing process; each aggregates data from the manufacturing process to identify trends.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of UEDA to include identifying and displaying faults and an indication that the fault has been cleared, as suggested by KIDD.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to carry out a quality review of the process as suggested by KIDD ([0085] “The quality review interface application 128 may, for example, enable a user to step through each of the exception records in an exception database 170 one by one to view the detected exceptions and to resolve these exceptions, such taking any necessary actions to close the exception records.”).

Regarding Claim 16, the combination of UEDA and McHUGH teaches all of the limitations of parent claim 15,
the combination differs from the claimed invention in that:
none of the references appears to teach: identifying, by the one or more processors, one or more faults based on the associated time series data, environmental data, quality data and production data; 
nor displaying, by the one or more processors, notifications of the one or more faults on the user device; 
nor displaying, by the one or more processors, an indication on the user device upon remediation of the one or more faults.

However, KIDD teaches a manufacturing process monitoring system (see fig. 2) which includes identifying faults (referred to by KIDD as “exceptions”; [0016] “The term “exception” is generally used herein to indicate a deviation from an expected procedure, process, step, workflow, range, value, etc. within a manufacturing process or plant. Exceptions may be, for example, one or more process variables or parameters being out of an expected or desired range”) based on associated environmental, quality, and production data (KIDD [0064] “the exception engine 122 periodically or intermittently receives sets of data (e.g., metadata) from the data source indicating various operational parameters of the process and/or application that monitors or controls the process. For each set of data, the exception engine 122 obtains and applies the logic of the exception rules created for the data source to thereby detect exceptions in the process” ); KIDD further teaches displaying notifications of the one or more faults (see figs. 8A-8G and [0086] “FIGS. 8A-8G depict various example screen displays that may be created by the quality review interface application 128 to enable a reviewer to see and manipulate exception records in the process of performing quality review of, for example, an order.”) and displaying an indication that the fault has been cleared after remediation (see e.g. [0025] “The review interface may also enable the reviewer to group exception records in various manners, such as by type, severity, processing status (e.g., unreviewed, reviewed but not closed, closed, etc.). and [0094] “In this case, the boxes 564 indicate the number of exception records for the order that are in each status category (New, Active, and Closed).”).

KIDD is analogous art because it is from the same field of endeavor as the other references and the claimed invention of manufacturing process monitoring systems and contain overlapping structural and functional similarities. Each monitors a manufacturing process; each aggregates data from the manufacturing process to identify trends.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of UEDA to include identifying and displaying faults and an indication that the fault has been cleared, as suggested by KIDD.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to carry out a quality review of the process as suggested by KIDD ([0085] “The quality review interface application 128 may, for example, enable a user to step through each of the exception records in an exception database 170 one by one to view the detected exceptions and to resolve these exceptions, such taking any necessary actions to close the exception records.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al., US Pg-Pub 2002/0035447 – particularly for fig. 1 depicting a remote fault diagnosis system operating over the internet.
Asenjo et al., US Pg-Pub 2014/0337429 – particularly for figs. 5, 6, and 8, depicting a data historian system which operates over a cloud software-as-a-service.
Entzminger et al., US Pg-Pub 2017/0308069 – particularly [0049] and fig. 2, depicting a data historian system accessible via a remote mobile terminal such as a mobile phone. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119  

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119